DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment to the claims filed on 12/10/2020 in response to the Non-Final Rejection mailed on 09/15/2020 is acknowledged and entered into the record.
	Applicant’s remarks filed on 12/10/2020 in response to the Non-Final Rejection mailed on 09/15/2020 have been fully considered and are deemed persuasive to overcome the rejections of record.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Withdrawn Claim Rejections - 35 USC § 112(b), or Second Paragraph
	The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of the amendment to the claims set forth below that recites “comprises the amino acid sequence set forth in…”.
Withdrawn Claim Rejections - 35 USC § 112(a), or First Paragraph
	The written description rejection of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment to the claims set forth below that recites a thermophilic L-asparaginase mutant, wherein said thermophilic L-asparaginase mutant comprises the amino acid sequence set forth in SEQ ID NO:  3, SEQ ID NO:  4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, or SEQ ID NO: 9, and wherein said thermophilic L-asparaginase mutant possesses asparaginase enzyme activity.
withdrawn in view of the amendment to the claims set forth below that recites a thermophilic L-asparaginase mutant, wherein said thermophilic L-asparaginase mutant comprises the amino acid sequence set forth in SEQ ID NO:  3, SEQ ID NO:  4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, or SEQ ID NO: 9, and wherein said thermophilic L-asparaginase mutant possesses asparaginase enzyme activity.
Withdrawn Claim Rejections - 35 USC § 101
	The rejection of claim 1 under 35 U.S.C. 101 because the claimed invention is directed to nature based product without significantly more is withdrawn in view of the amendment to the claims set forth below that recites a thermophilic L-asparaginase mutant, wherein said thermophilic L-asparaginase mutant comprises the amino acid sequence set forth in SEQ ID NO:  3, SEQ ID NO:  4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, or SEQ ID NO: 9, and wherein said thermophilic L-asparaginase mutant possesses asparaginase enzyme activity.  The amended claims sets forth that the amino acid sequence of the L-asparaginase comprises the full length sequences of SEQ ID NO:  3, SEQ ID NO:  4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, or SEQ ID NO: 9, which are mutant sequences that differ from a naturally occurring L-asparaginase, and there is no evidence in the art of record that these mutant sequences are found any where in nature.  Accordingly, the claims mutant thermophilic L-asparginase enzymes are markedly different in structure than what is found in nature and are therefore patent eligible under 35 U.S.C. 101.
Withdrawn Claim Rejections - 35 USC § 102
	The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US Patent Application Publication 2014/0256002 A1; cited on PTO-892 mailed 09/15/2020) is withdrawn in view of the amendment to the claims set forth below that recites a thermophilic L-asparaginase mutant, wherein said thermophilic L-asparaginase mutant comprises the amino acid sequence set forth in SEQ ID NO:  3, SEQ ID NO:  4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, or SEQ ID NO: 9, and wherein said thermophilic L-asparaginase mutant possesses asparaginase enzyme activity.  Shin et al. fails to teach or suggest the specific thermophilic L-asparaginase mutants comprising the amino acid sequences set forth in SEQ ID NO:  3, SEQ ID NO:  4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, or SEQ ID NO: 9.
Examiner’s Amendment to the Claims
	An examiner's amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CF 1.312.  To ensure such consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Dr. Na Xu, Reg. No. 64,369, on 03/22/2021. 
	Please replace the claim set filed on 12/10/2020 with the following re-written claim set.
1. (Currently Amended) A thermophilic L-asparaginase mutant, wherein said thermophilic L-asparaginase mutant comprises the amino acid sequence set forth in SEQ ID NO:  3, SEQ ID NO:  4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, or SEQ ID NO: 9, and wherein said thermophilic L-asparaginase mutant possesses asparaginase enzyme activity.

2-9.  (Cancelled)

	inoculating the thermophilic L-asparaginase mutant of claim 1 into a fermentation culture medium in an inoculation amount of 5 to 10 percent,
	linking a feeding culture medium and ammonia water at a concentration of 40 to 60 percent to acid and alkali inlets of a fermentation tank under fermentation conditions of 500 to 700 rpm and 2 to 6 vvm,
	setting pH to 7, and 
	feeding when the pH is more than 7.

11. (Currently Amended) The fermentation method of claim 10, wherein the fermentation culture medium comprises 45 to 50 g/L glycerol, 30 to 40 g/L peptone, 1 to 2 g/L ammonia chloride, 10 to 20 g/L maize slurry, 2.5 to 3 g/L K2HPO4, 2 to 2.5 g/L KH2PO4, 1.5 to 2 g/L MgSO4*7H2O, and 5 to 10 g/L NaCl, and with a pH adjusted to 7.

12.  (Currently Amended) The fermentation method of claim 10, wherein the feeding culture medium comprises 40 to 60 percent glycerol and 7 to 8 percent yeast powder.

13.  (Cancelled)

14.  (Currently Amended) The thermophilic L-asparaginase mutant of claim 1, wherein the asparaginase enzyme activity of the thermophilic L-asparaginase is greater than wild-type thermophilic L-asparaginase activity measured under identical conditions.

Examiner’s Statement of Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance.  Claims 1 and 14 are drawn to a thermophilic L-asparaginase mutant, wherein said thermophilic L-asparaginase mutant comprises the amino acid sequence set forth in SEQ ID NO:  3, SEQ ID NO:  4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, or SEQ ID NO: 9, and wherein said thermophilic L-asparaginase mutant possesses asparaginase enzyme activity.  The closest prior art of record is the reference of Shin et al. (US Patent Application Publication 2014/0256002 A1; cited on PTO-892 mailed 09/15/2020); however, Shin et al. fails to teach or suggest the the specific thermophilic L-asparaginase mutants comprising the amino acid sequences set forth in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons of Allowance".
Election/Restriction
Claims 1 and 14 are allowable. The restriction requirement between Groups I and IV, as set forth in the Office action mailed on 07/08/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between Groups I and IV is withdrawn.  Claims 10-12, directed to fermentation methods are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Quick Path Information Disclosure Statement
For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656